Citation Nr: 0945313	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-14 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2006, 
a statement of the case was issued in March 2008, and a 
substantive appeal was received in May 2008.

The Veteran testified before the undersigned Veterans Law 
Judge during a video Board hearing in July 2009.  A 
transcript of this proceeding is associated with the claims 
file.  Additional evidence and a written waiver of initial RO 
review were received during the Board hearing.


FINDING OF FACT

The Veteran's service-connected PTSD results in a disability 
picture which more nearly approximates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The Veteran's service-connected PTSD is not 
manifested by occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 50 
percent (but no higher) for the Veteran's service-connected 
PTSD have been met for the period under appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.130, Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

I. Notice

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in February 2004.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  The RO provided the 
appellant post-adjudication notice by a letter dated in July 
2008, which provided additional information regarding 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from a rating decision granting service connection 
and assigning an initial rating.  Consequently, Vasquez-
Flores is inapplicable.  Nevertheless, the RO provided the 
appellant additional notice by a letter dated in July 2008.  
The Board also notes that the United States Court of Appeals 
for the Federal Circuit recently vacated the holding of the 
Veteran's Court in Vazquez-Flores, which required the VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records and VA treatment records 
are on file.  The Board notes that VA received a waiver from 
the Veteran in August 2008, which stated that he does not 
have additional evidence to furnish.  There is no indication 
of available, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).

The Veteran was afforded a VA fee basis examination in 
January 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination report is thorough and contains 
sufficient information to decide the issue on appeal.  Thus, 
the Board finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue of entitlement to a 
disability rating in excess of 30 percent for PTSD and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Laws and Regulations

Briefly, the Veteran contends that the severity of his 
service-connected PTSD warrants a higher disability rating.  
This disability is currently rated as 30 percent disabling.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this regulatory provision: a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 
16 Vet. App. 436 (2002), stated that the symptoms listed in 
VA's general rating formula for mental disorders are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 
4.130 (2008).  According to the DSM-IV, a GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).

Factual Background

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Historically, service connection was 
granted for the Veteran's PTSD in an October 2005 rating 
decision and assigned a 30 percent disability rating, 
effective February 5, 2004.

VA treatment records covering the time period from March 2004 
to January 2008 document that the Veteran has been diagnosed 
as having PTSD and treated for his disability on numerous 
occasions.  A March 2004 treatment record shows that the 
Veteran was diagnosed with PTSD and alcohol abuse, and 
assigned a GAF score of 60.

The Veteran was afforded a VA fee basis examination in 
January 2008.  The Veteran reported experiencing nightmares 
two or three times per week, flashbacks approximately once 
per week, and intrusive thoughts and memories regarding 
combat two or three times per week.  The Veteran further 
reported that his nightmares, flashbacks, and depressive 
feelings were particularly disturbing.  The Veteran reported 
problems with temper, which has affected his past 
relationships.  He stated that his mood is down approximately 
40 percent of the time.  He reported taking medication for 
his sleep.  The Veteran reported that he has seen a VA 
psychiatrist for approximately two years.  The Veteran denied 
a history of psychiatric hospitalization and current suicidal 
behavior, but reported past episodes of suicidal behavior.  
The Veteran reported drinking beer (mostly over the weekend), 
and that he feels "tranquilized" after he drinks.  He 
reported being employed as a full time production foremen, 
working for the same company since 1981, that he finds the 
work agreeable, and that he is able to do well.  The Veteran 
reported living with his wife and two daughters, and that 
during his free time he mainly watches TV and sometimes picks 
up things around the house.  The Veteran reported that his 
irritability affects his work relationships and personal 
life.  The Veteran denied difficulty performing daily living 
activities.  The examiner noted that the Veteran was well 
groomed, did not maintain eye contact, and showed significant 
psychomotor retardation.  The examiner stated that based on 
the Veteran's psychiatric moods, his lack of eye contact 
during the interview, and his description of family life, it 
appeared that the Veteran had some mild to moderate 
difficulties interacting and relating with others.  The 
examiner found the Veteran capable of managing his benefits 
and performing activities of daily living, and able to 
understand complex commands.  The examiner stated that the 
Veteran did not appear to pose any threat of persistent 
danger or injury to himself or others.  The examiner was not 
able to rule out the Veteran's mild difficulty with 
concentration.  The examiner diagnosed the Veteran with PTSD, 
chronic and depressive disorder, not otherwise specified, 
alcohol abuse, and polysubstance abuse with long term full 
remission.  The examiner assigned a GAF score of 55.  The 
examiner concluded that the diagnoses of depressive disorder, 
alcohol abuse, and polysubstance abuse appeared to be related 
to and secondary to his PTSD.

In May 2008, VA received an opinion from a VA psychiatrist 
(dated in May 2008) who had treated the Veteran since March 
2004.  The Board notes that the opinion was originally 
submitted with the Veteran's VA Form 9, and that he submitted 
a duplicate copy, along with a written waiver of initial RO 
review, during the July 2009 Board hearing.  The psychiatrist 
stated that he has seen the Veteran every three to four 
months for medication and supportive therapy.  The 
psychiatrist stated that the Veteran had longstanding 
symptoms of irritability, dysphoria, anxiety, problems with 
temper control, and fragmented sleep and nightmares one to 
two times per week.  He stated that the Veteran continues to 
be a loner with no friends outside of his immediate family, 
that outside of work, he does very little, except for helping 
with household chores and driving his wife to stores.  He 
further stated that the Veteran has no hobbies and not real 
outside interests.  The psychiatrist stated that the Veteran 
had been married for 31 years and that he had been employed 
at the same company since 1981.  However, the psychiatrist 
stated that the Veteran's PTSD symptoms have interfered with 
his ability to function; specifically, the Veteran has been 
counseled by his work supervisor on repeated occasions for 
being short-tempered and irritable with other employees, he 
has had increasing problems with concentration and short-term 
memory, and he has been passed over for promotion several 
times because of his irritability and demeanor.  The 
psychiatrist was treating the Veteran with medication, and 
stated that there was at best partial efficacy.  The 
psychiatrist concluded that although the Veteran has 
objectively demonstrated stability in his marriage and in his 
work, he remains very symptomatic and these symptoms have 
clearly caused significant impairments in family, social, and 
occupational domains.  The psychiatrist further concluded 
that the Veteran has met the criteria for a disability rating 
in excess of 30 percent.

During the July 2009 Board hearing, the Veteran submitted two 
additional opinions (both dated in June 2009) from a 
different VA psychiatrist who had also treated the Veteran 
for PTSD.  The psychiatrist stated that despite adherence to 
treatment, the Veteran experiences severe symptoms of 
hypervigilance and anxiety, which decreases his efficiency at 
work and impedes his enjoyment of leisure activity.  The 
psychiatrist stated that the Veteran also experiences 
irritability, social isolation, and poor concentration.  The 
psychiatrist stated that he would certainly support an 
increase in the disability rating assigned for the Veteran's 
PTSD.

In July 2009 the Veteran and his spouse testified at a Board 
hearing.  During the hearing, the Veteran testified that 
since his January 2008 VA fee basis examination his PTSD may 
have gotten worse, but that it has been bad since he got out 
of the service.  The Veteran testified that his medication 
includes a sleep aid and a mood aid, that it would be 
extremely hard to function without his medication, and that 
while the medication helps a lot, he still experiences PTSD 
symptoms.  The Veteran testified that his sleep is 
interrupted approximately three or four times a week due to 
nightmares, anxiety, and panic attacks, and that he 
experiences approximately two flashbacks per week.  The 
Veteran testified that his PTSD affects his memory, 
concentration, and focus all the time, and that he 
experiences anxiety all the time.  He testified that he 
experiences panic attacks between three and five times per 
week and unprovoked irritability a couple times per week.  He 
stated that he does not really have much of a social life, 
that he does not like to be around other people or be in 
crowds, and that his PTSD had affected his private life.  He 
testified that he has worked for the same company for 28 
years, and that he is currently a production foreman.  The 
Veteran denied having any outside extracurricular-type 
activities or hobbies.  He testified that he has suicidal 
ideations quite often and homicidal thoughts less frequently.  
The Veteran's spouse also testified about the Veteran's PTSD 
and his symptoms.  She testified that the Veteran's symptoms 
include being moody and angry a lot of the time, waking up 
and gasping in the middle of the night, experiencing 
impairment of memory (such as reminding the Veteran of 
appointments and showering on the weekends), and unprovoked 
irritability and outbursts.

Analysis

The evidence in this case shows that the Veteran exhibits 
several symptoms listed under the criteria for a 30 percent 
rating, several which are listed under the criteria for a 50 
percent rating, and a few which are listed under the criteria 
for a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  For example, the Veteran's symptoms listed under 
the criteria for a 30 percent rating include: occupational 
impairment with occasional decrease in work efficiency 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: chronic sleep impairment and mild memory loss.  
The Veteran's symptoms listed under the criteria for a 50 
percent rating include: panic attacks more than once a week, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the Veteran has some symptoms that 
are listed under the criteria for a 70 percent rating, his 
PTSD is not manifested by deficiencies in most areas.  The 
Veteran's symptoms listed under the criteria for a 70 percent 
rating include: suicidal ideation and difficulty in adapting 
to stressful circumstances (including work or work like 
setting).

The Board recognizes that the Veteran was assigned a GAF 
score of 60 in March 2004 and a GAF score of 55 in January 
2008, which are indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Nevertheless, the Board notes that a GAF score 
reflects merely an examiner's opinion of functioning levels 
and in essence represents an examiner's characterization of 
the level of disability that by regulation is not, alone, 
determinative of the appropriate disability rating.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted 
that a disability rating depends on evaluation of all the 
evidence, and an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (1995).  

In this case, the Board finds that the record satisfactorily 
indicates that the Veteran's overall PTSD symptomatology 
reported in the medical evidence is essentially consistent 
with the types of symptoms listed for a 50 percent rating.  
Moreover, two of the Veteran's treating VA psychiatrists 
clearly support a disability rating in excess of 30 percent.

After carefully reviewing the totality of the evidence and 
with consideration given to 38 C.F.R. § 4.7, the Board 
believes that the criteria for entitlement to a disability 
evaluation of 50 percent, but no higher, for the Veteran's 
service-connected PTSD have been met.

Under the circumstances, the Board believes that a 50 percent 
disability rating is warranted during the entire period 
contemplated by the appeal; that is, from February 5, 2004.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

To be assigned a rating in excess of 50 percent, the Veteran 
must suffer from occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.  
A higher rating is also warranted when the Veteran suffers 
from total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

Based on a thorough review of the medical evidence of record, 
the Board must conclude that the preponderance of the 
evidence is against a finding of occupational and social 
impairment with deficiencies in most areas so to warrant a 
disability rating of 70 percent or 100 percent.  Although the 
Veteran attempted to show that he exhibited some of the 
symptoms outlined under the 70 percent criteria, such as: 
suicidal ideation and difficulty in adapting to stressful 
circumstances, the overall objective medical evidence of 
record showed that the Veteran did not exhibit deficiencies 
in most areas outlined as samples of the types of symptoms 
which would warrant a 70 percent rating.  The Board notes 
there is no persuasive evidence of obsessional rituals which 
interfere with routine activities.  There is no showing that 
the Veteran's speech is intermittently illogical, obscure or 
irrelevant.  It does not appear that he suffers near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  
There is also no persuasive evidence of spatial 
disorientation, or neglect of personal appearance and 
hygiene.

Although the evidence shows that the Veteran's PTSD symptoms 
include aggressiveness, homicidal thoughts, irritability, and 
problems handling stress, the Veteran reported no history of 
violence or legal issues besides tickets for drinking.  
Significantly, the January 2008 examiner commented that the 
Veteran did not appear to pose a threat of persistent danger 
or injury to himself or others.  Further, his PTSD does not 
affect his ability to function independently.  As noted in 
the medical evidence, the Veteran has been married since 
1976, is able to maintain his relationship with his wife, is 
able to perform basic activities of daily living, and has 
worked for the same company since 1981.  Moreover, the 
medical evidence does not show that the Veteran's speech was 
illogical, obscure or irrelevant.  He was always alert and 
oriented to place and person.  There is no evidence of 
persistent delusions or hallucinations to warrant a higher 
rating.  Thus, again, the objective characteristics described 
do not meet the criteria for a 70 percent or 100 percent 
disability rating.

The Board ultimately finds that the Veteran's PTSD symptoms 
do not result in a disability picture which more nearly 
approximates the criteria for either a 70 percent or 100 
percent rating under Diagnostic Code 9411.  As such, a rating 
in excess of 50 percent for service-connected PTSD is not 
warranted.

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disability on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the medical evidence and the symptoms described 
by the Veteran fit within the criteria found in Diagnostic 
Code 9411.  In short, the rating criteria contemplate not 
only his symptoms but the severity of his disability.  For 
these reasons, referral for extraschedular consideration is 
not warranted. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a disability rating in excess of 50 percent. 


ORDER

Entitlement to a 50 percent disabling rating (but no higher) 
is warranted for PTSD, effective from February 5, 2004.  To 
this extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


